UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
PETER AMAEFULE,               )
                              )
          Plaintiff,          )
                              )
          v.                  )    Civil Action No. 06-2087 (RWR)
                              )
EXXONMOBIL OIL CORPORATION,   )
                              )
          Defendant.          )
______________________________)


                         MEMORANDUM ORDER

     On May 15, 2009, the parties filed a joint stipulation to

dismiss this action with prejudice under an agreement reached

between them.   An order was issued that same day dismissing this

case with prejudice and vacating the preliminary injunction

issued on December 13, 2006.   The parties also seek an order

vacating the oral rulings issued on December 13, 2006 in

connection with the preliminary injunction and on March 6, 2009

on the parties’ summary judgment motions such that the rulings

could not be cited as precedent and would carry no precedential

value.

     “[V]acatur must be decreed for those judgments whose review

is . . . prevented through happenstance -- that is to say, where

a controversy presented for review has become moot due to

circumstances unattributable to any of the parties” or due to

“unilateral action of the party who prevailed[.]”   U.S. Bancorp
                                -2-

Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18, 23, 25 (1994)

(internal quotation marks omitted); see Pharmachemie B.V. v. Barr

Labs., Inc., 276 F.3d 627, 634 (D.C. Cir. 2002).   On the other

hand, “mootness by reason of settlement does not justify vacatur”

absent “exceptional circumstances.”   Bancorp, 513 U.S. at 29

(holding that “[w]here mootness results from settlement . . . the

losing party has voluntarily forfeited his legal remedy by the

ordinary processes of appeal . . . , thereby surrendering his

claim to the equitable remedy of vacatur”); see In re United

States, 927 F.2d 626, 628 (D.C. Cir. 1991) (discouraging vacatur

where the parties moot a case through settlement even if “the

prevailing party joins the losing party in moving for vacatur”).

Bancorp instructs that “‘[j]udicial precedents are presumptively

correct and valuable to the legal community as a whole.   They are

not merely the property of private litigants and should stand

unless a court concludes that the public interest would be served

by a vacatur.’” 513 U.S. at 27 (quoting Izumi Seimitsu Kogyo

Kabushiki Kaisha v. U.S. Philips Corp., 510 U.S. 27, 40 (1993)

(Stevens, J., dissenting)).   The D.C. Circuit has similarly

cautioned that

     [w]hen a clash between genuine adversaries produces a
     precedent, . . . the judicial system ought not allow
     the social value of that precedent, created at cost to
     the public and other litigants, to be a bargaining chip
     in the process of settlement. The precedent, a public
     act of a public official, is not the parties’ property.
                                  -3-

In re United States, 927 F.2d at 628 (quoting In re Mem’l Hosp.

of Iowa County, Inc., 862 F.2d 1299, 1302 (7th Cir. 1988)); see

also Okla. Radio Assocs. v. FDIC, 3 F.3d 1436, 1437-45 (10th Cir.

1993) (collecting cases and declining vacatur in part because the

reasoning of its earlier opinion might “be helpful to other

courts to the extent that it is persuasive”).

     The parties argue that “vacatur is necessary to uphold this

District’s longstanding policy of encouraging the amicable

termination of litigation.”     (Joint Mem. at 2 (internal quotation

omitted).)   They cite to no precedent, though, establishing any

longstanding practice in this District of encouraging settlement

by vacating court decisions.1    Indeed, a court encourages

settlement by ruling on parties’ dispositive motions so that

parties know where they stand when they engage in settlement

discussions about surviving claims.     Similarly, a court

encourages settlement by making available its reasoning for

litigants in similar actions to rely upon when assessing whether

settlement is the preferable resolution to a dispute.

Nevertheless, neither party has demonstrated any exceptional

circumstances justifying deviating from longstanding policy in


     1
      The sole example cited, 1992 Republican Senate-House Dinner
Committee v. Carolina’s Pride Seafood, Inc., 158 F.R.D. 223
(D.D.C. 1994), does not a longstanding practice make. That court
did choose in its discretion “to reward the parties for
settlement,” id. at 224, by vacating its prior opinion
notwithstanding the D.C. Circuit precedent it cited disfavoring
such action. This court declines to follow that example.
                                -4-

this circuit against vacatur following settlement.    Nor have the

parties argued that the previous rulings in this action were

erroneous.   Having expended the time and effort to resolve the

parties’ motions and create precedent which may be of value to

other courts and litigants, this court finds no basis for

vacating the previous rulings in this action.    Accordingly, it is

hereby

     ORDERED that the parties’ joint request for an order

vacating the oral rulings issued on December 13, 2006 and

March 6, 2009 such that the rulings may not be cited as precedent

and may carry no precedential value be, and hereby is, DENIED.

     SIGNED this 30th day of June, 2009.


                                      ________/s/_________________
                                      RICHARD W. ROBERTS
                                      United States District Judge